914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theodore RAYNOVICH, Petitioner,v.Torrey C. BROWN, Secretary of the Department of NaturalResources, Donald E. MacLaucklan, Director of the ForestPark and Wildlife Service, Michael R. Gregory, Glendock,Inc., a Maryland Corporation, # D1711340, Jon E. Thayer,Jeanne A. Thayer, Robert G. Stuck, Deborah A. Stuck, JamesR. Clark, Jean W. Clark, Robert C. McClosky, Barbara E.McClosky, Paul R. Shiring, Johanne Shiring, William Nebel,Constance L. Nebel, et al c/o Paul Shiring, George Campbell,Theresa Campbell, c/o Paul Shiring, Wulfrin A. Goldammer,Rose Goldammer, Dale W. White, Barbara White, Charles J.MacGowan, Gloria J. MacGowan, Respondents.
No. 89-8109.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 16, 1990.Decided Sept. 10, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (C/A No. 88-785-K)
Theodore Raynovich, petitioner pro se.
John Joseph Curran, Jr., Attorney General, Baltimore, Maryland, Maureen O'Ferrall Gardner, Department of Natural Resources, Annapolis, Maryland, Gorman Eugene Getty, III, Hidey, Coyle & Getty, Cumberland, Maryland, for respondents.
D.Md.
DISMISSED.
Before WIDENER, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Theodore Raynovich appeals the district court's order denying his motion for recusal.  Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).  Denial of a motion for recusal is not a final order.  City of Cleveland v. Krupansky, 691 F.2d 576 (6th Cir.), cert. denied, 449 U.S. 834 (1980).


2
Raynovich moved for certification of the denial of the recusal motion for interlocutory approval pursuant to 28 U.S.C. Sec. 1292(b).  The district court denied the motion for certification.  Therefore, the Court does not have jurisdiction over the appeal.  28 U.S.C. Secs. 1291, 1292(b).  We dismiss the appeal and dispense with oral argument because the facts and legal contentions are adequately contained in the materials before the Court, and argument would not significantly aid the decisional process.


3
DISMISSED.